691 S.E.2d 17 (2010)
PINEWILD PROJECT LIMITED PARTNERSHIP William Bruff; Jean Bruff; Tom Clark; Terry Clark; Richard Davis; Nancy Davis; Steve Desatnick; Merry Desatnick; John Flack; Dorothy Flack; Terry Ganse; Karen Ganse; Francis Gregory; Mary Gregory; Sandi Gruin; John Healy; Gwendoline Healy; James W. Hinde, Trustee For The James W. Hinde Trust; Earle Hightower; Laurene Hightower; John Jarrett; Linda Jarrett; William Jelochen; Richard Johnson; Barbara Johnson; Phillip Keel; Nancy Keel; Gerald Lally; Tatyana Lally; Jim Mellios; Fran Mellios; Charlie Mardigian; Sandi Mardigian; James McGillan; Kathleen McGillan; J.C. Norman; Connie Norman; Robert Norman; Vern Pike; Renny Pike; Daniel Posson; Poni Posson; Jim Pryor; Louise Pryor; Walt Santilli; Diana Santilli; Koichi Sato; Don Schneider; Mary Schneider; Dennis Stronjy; Gay Strojny; David Tremblay; Sandra Tremblay; David Walker; Lynn Walker, William Wendt; Hope Wendt; William Wright; and Suzanne Wright, Petitioners,
v.
VILLAGE OF PINEHURST, a North Carolina Municipality, Respondent.
No. 383P09.
Supreme Court of North Carolina.
January 28, 2010.
Anthony Fox, Charlotte, Michael J. Newman, Pinehurst, for Village of Pinehurst.
C. Eugene Boyce, Lydia Owen Boesch, for Pinewild Project, et al.
Prior report: ___ N.C.App. ___, 679 S.E.2d 424.

ORDER
Upon consideration of the petition filed on the 17th of September 2009 by Petitioners in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."